                                                                 1   MATTHEW T. DUSHOFF, ESQ.
                                                                     Nevada Bar No. 004975
                                                                 2   WILLIAM D. SCHULLER, ESQ.
                                                                     Nevada Bar No. 011271
                                                                 3   JORDAN D. WOLFF, ESQ.
                                                                     Nevada Bar No. 014968
                                                                 4   KOLESAR & LEATHAM
                                                                     400 South Rampart Boulevard, Suite 400
                                                                 5   Las Vegas, Nevada 89145
                                                                     Telephone: (702) 362-7800
                                                                 6   Facsimile: (702) 362-9472
                                                                     E-Mail: mdushoff@klnevada.com
                                                                 7              wschuller@klnevada.com
                                                                                jwolff@klnevada.com
                                                                 8
                                                                     Attorneys for Plaintiffs/Counter-Defendants,
                                                                 9   SHERIF W. ABDOU, M.D. and
                                                                     AMIR S. BACCHUS, M.D.
                                                                10
                                                                                                UNITED STATES DISTRICT COURT
                                                                11
                    TEL: (702) 362-7800 / FAX: (702) 362-9472




                                                                                                          DISTRICT OF NEVADA
KOLESAR & LEATHAM
                      400 S. Rampart Boulevard, Suite 400




                                                                12
                                                                                                                    ***
                            Las Vegas, Nevada 89145




                                                                13
                                                                     SHERIF W. ABDOU, M.D. and AMIR S.                    CASE NO. 2:16-cv-02597-APG-CWH
                                                                14   BACCHUS, M.D.,

                                                                15                          Plaintiffs,                      STIPULATION AND ORDER
                                                                                                                               EXTENDING TIME FOR
                                                                16              vs.                                           PLAINTIFFS/COUNTER-
                                                                                                                            DEFENDANTS TO FILE THEIR
                                                                17   DAVITA INC., HEALTHCARE PARTNERS                       RESPONSE TO DEFENDANTS’
                                                                     HOLDINGS, LLC, and HEALTHCARE                               MOTION FOR THE
                                                                18   PARTNERS, LLC,                                           MODIFICATION OF THE
                                                                                                                            PRELIMINARY INJUNCTION
                                                                19                          Defendants.
                                                                                                                                 (FIRST REQUEST)
                                                                20   DAVITA INC., HEALTHCARE PARTNERS
                                                                     HOLDINGS, LLC, and HEALTHCARE
                                                                21   PARTNERS, LLC,
                                                                22                          Counterclaimants,
                                                                23              vs.
                                                                24   SHERIF W. ABDOU, M.D. and AMIR S.
                                                                     BACCHUS, M.D.,
                                                                25
                                                                                            Counterdefendants.
                                                                26

                                                                27   ///
                                                                28   ///

                                                                     3027041_2 (10544-1)                    Page 1 of 3
                                                                 1        STIPULATION AND ORDER EXTENDING TIME FOR PLAINTIFFS/COUNTER-
                                                                         DEFENDANTS TO FILE THEIR RESPONSE TO DEFENDANTS’ MOTION FOR THE
                                                                 2                 MODIFICATION OF THE PRELIMINARY INJUNCTION
                                                                 3                                                (FIRST REQUEST)
                                                                 4             Pursuant to LR IA 6-1, LR IA 6-2, and LR 7-1, Plaintiffs Sherif W. Abdou, M.D., and

                                                                 5   Amir S. Bacchus, M.D. (“Plaintiffs”) and Defendants Davita Inc., Healthcare Partners Holdings,

                                                                 6   LLC, and Healthcare Partners, LLC (“Defendants”) (collectively the “Parties”), by and through

                                                                 7   their undersigned counsel, hereby stipulate and agree as follows:

                                                                 8             1.        On November 19, 2018, Defendants served Plaintiffs with a Motion for

                                                                 9   Modification of the Preliminary Injunction (“Motion”) (Docket No. 211).

                                                                10             2.        Plaintiffs’ response to the Motion is currently due December 3, 2018.

                                                                11             3.        Due to existing scheduling conflicts and obligations, Plaintiffs’ counsel requested
                    TEL: (702) 362-7800 / FAX: (702) 362-9472
KOLESAR & LEATHAM
                      400 S. Rampart Boulevard, Suite 400




                                                                12   an extension of time to file and serve their response to Defendants’ Motion.
                            Las Vegas, Nevada 89145




                                                                13             4.        Defendants are agreeable to Plaintiffs’ request and have agreed to extend the time

                                                                14   allowed for Plaintiffs to file and serve their response to Defendants’ Motion from December 3,

                                                                15   2018, up to and including December 20, 2018.                  Further, the parties have agreed to allow

                                                                16   Defendants to file and serve their reply up to and including January 10, 2019.1

                                                                17   DATED this 29th day of November, 2018.                   DATED this 29th day of November, 2018.

                                                                18   BAILEY KENNEDY                                           KOLESAR & LEATHAM
                                                                19
                                                                     /s/ Joshua M. Dickey, Esq.                               /s/ Matthew T. Dushoff, Esq.
                                                                20   JOHN R. BAILEY, ESQ.                                     MATTHEW T. DUSHOFF, ESQ.
                                                                     Nevada Bar No. 000137                                    Nevada Bar No. 004975
                                                                21   JOSHUA M. DICKEY, ESQ.                                   WILLIAM D. SCHULLER, ESQ.
                                                                     Nevada Bar No. 006621                                    Nevada Bar No. 011271
                                                                22                                                            JORDAN D. WOLFF, ESQ.
                                                                     Attorneys for Defendants DaVita Inc.;                    Nevada Bar No. 014968
                                                                23   HealthCare Partners Holdings, LLC; and
                                                                     HealthCare Partners, LLC                                 Attorneys for Plaintiffs Sherif W. Abdou, M.D.
                                                                24                                                            and Amir S. Bacchus, M.D.

                                                                25   ///

                                                                26

                                                                27   1
                                                                      The parties further stipulate that P3 Health Group Holdings, LLC (“P3”), which has filed a Motion to Intervene on
                                                                     November 27, 2018, can have up to and including December 20, 2018, to file its response, if any; and defendants
                                                                28   shall have up to and including January 10, 2019 to file a reply to P3’s response (if any).


                                                                     3027041 (10544-1)                                  Page 2 of 3
                                                                 1                                                ORDER
                                                                 2             Based on the foregoing stipulation of the parties and good cause appearing, the deadline

                                                                 3   for Plaintiffs to file and serve their response to Defendants’ Motion (Docket No. 211) is hereby

                                                                 4   extended from December 3, 2018, up to and including December 20, 2018, and the deadline for

                                                                 5   Defendants to file and serve their reply, up to and including January 10, 2019.

                                                                 6             IT IS SO ORDERED:

                                                                 7
                                                                                                            UNITED STATES
                                                                                                            UNITED  STATES DISTRICT/MAGISTRATE
                                                                                                                            DISTRICT JUDGE     JUDGE
                                                                 8
                                                                                                            Dated: November 29, 2018.
                                                                 9                                          Dated:
                                                                10

                                                                11
                    TEL: (702) 362-7800 / FAX: (702) 362-9472
KOLESAR & LEATHAM
                      400 S. Rampart Boulevard, Suite 400




                                                                12
                            Las Vegas, Nevada 89145




                                                                13

                                                                14

                                                                15

                                                                16

                                                                17

                                                                18

                                                                19

                                                                20

                                                                21

                                                                22

                                                                23

                                                                24

                                                                25

                                                                26

                                                                27

                                                                28

                                                                     3027041 (10544-1)                            Page 3 of 3
